Citation Nr: 1511204	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hepatitis.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from August 1972 to August 1975.

This case comes to the Board of Veterans' Appeals (Board) from August 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

In this case, the Veteran has perfected an appeal of two issues.  The Veteran did not request a Board hearing on the VA Form 9, Appeal to Board of Veterans' Appeals, in response to the statement of the case regarding the claim for an increased rating for bilateral hearing loss.  However, on the VA Form 9, Appeal to Board of Veterans' Appeals, in response to the statement of the case regarding the claim for service connection for hepatitis, the Veteran requested a Board hearing by videoconference.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2014); 38 U.S.C.A. § 7107 (West 2014).  To ensure due process, the Veteran should be scheduled for a Board hearing.  As the RO schedules videoconference Board hearings, a remand of the appeal to the RO is warranted to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and representative should be notified in writing of the date, time, and location of the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

